t c memo united_states tax_court leema enterprises inc et al petitioners v commissioner of internal revenue respondent docket nos filed date matthew d lerner for petitioners in docket nos and maria rivera pro_se in docket nos and matthew d lerner sidney j machtinger and lisa m zarlenga for petitioner in docket no cases of the following petitioners are consolidated herewith maria rivera docket nos and leon be richartz docket nos and leema enterprises inc docket no and k richard keeler docket no monex corp subsidiaries docket nos and originally consolidated herewith has been resolved by agreement of the parties after trial and stipulated decisions have been entered therein gary d kallevang wilton a baker kim a palmerino and william h quealy jr for respondent memorandum findings_of_fact and opinion jacobs judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge by timely notices of deficiency respondent determined that petitioners in these consolidated cases are liable for deficiencies additions to tax and penalties as follows leema enterprises inc docket no additions to tax_year deficiency sec_6653 dollar_figure dollar_figure big_number big_number leema enterprises inc docket no addition_to_tax year deficiency sec_6653 dollar_figure dollar_figure all section references are to the internal_revenue_code unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure leon ef richartz docket no additions to tax_year deficiency sec_6653 a sec_6661 dollar_figure dollar_figure --- big_number big_number --- big_number big_number --- big_number big_number dollar_figure leon ef richartz docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure maria rivera docket no additions to tax_year deficiency sec_6653 dollar_figure dollar_figure big_number big_number maria rivera docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure big_number ---- ---- k richard keeler docket no additions to tax_year deficiency sec_6653 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent has also determined that all petitioners are liable for increased interest on an underpayment attributable to a tax- motivated transaction as defined in sec_6621 c the issues presented for decision are whether the treasury note bond t-bond option activities treasury bill t- bill option activities and stock forwards activities a market for the future sale of corporate stock of merit securities inc merit a subsidiary of petitioner leema enterprises inc leema lacked economic_substance whether participants in merit's t-bond option t-bill option and stock forwards programs had a profit_motive whether participants in merit's t-bond option t-bill option and stock forwards programs are liable for additions to tax pursuant to sec_6653 whether participants in merit's t-bond option t-bill option and stock forwards programs are liable for the 120-percent interest rate for tax- motivated transactions pursuant to sec_6621 and whether petitioners maria rivera and leon e richartz are liable for additions to tax pursuant to sec_6661 in docket nos and additional issues remain to be resolved an appropriate order in these dockets permitting the parties an opportunity to resolve the remaining issues will be issued findings_of_fact some of the facts have been stipulated and the stipulations of facts are incorporated in our findings by this reference at the time the respective petitions in these cases were filed the principal_place_of_business of petitioner leema enterprises inc was located in tiburon california petitioners leon ek richartz and maria rivera were residents of tiburon california and petitioner k richard keeler was a resident of evanston wyoming our use in this opinion of the terms loss gain profit position spread straddle option market trade and transaction is not to be construed as a finding that the transactions at issue are or are not valid for federal_income_tax purposes rather our use of those terms is only for convenience i corporate structure petitioner leema was the parent of a consolidated_group of companies that included merit and futures trading inc fti merit shared an office with leema and its subsidiaries in addition leema merit and fti shared the same computer system and employees merit was a registered broker dealer throughout the period at issue leema had two additional wholly owned subsidiaries horizon trading inc formerly merit trading inc and omni securities inc during the years at issue petitioner leon e richartz dr richartz owned the majority of leema's stock for some portion of those years petitioner maria rivera owned percent of lleema's stock dr richartz was merit's chairman of the board_of directors merit operated three over-the-counter markets one for options to buy or sell t-bills a similar market for options in t-bonds and subsequently stock forwards a t-bill and t-bond options late in merit began its t-bill and t-bond option activity t-bills and t-bonds represent debt obligations of the united_states t-bills are non-interest-bearing short-term obligations with a maturity of year or less they are sold at less than face value the discount reflects the fact that a period of time must elapse before the bill reaches maturity and the obligation is payable at face value t-bonds are interest-bearing long-term obligations generally having maturities in excess of years t-bills and t-bonds are actively_traded their market values depend upon changes in interest rates as a rule the market_value of a given t-bill or t-bond will decline if interest rates rise and its value will increase if interest rates fall merit's markets did not deal directly with t-bills and t- bonds rather merit dealt only with options the two types of options that merit sold were puts_and_calls a put option consists of a contract giving the holder the right to sell t-bills or t-bonds on a specific future date at a specific price a call option is a contract which gives the holder the right to purchase t-bonds or t-bills on a specific future date at a specific price the price of an option is referred to as a premium the price at which the parties to an option agree that the underlying commodity would be sold is called the strike_price an investor who purchases or sells such a contract is said to have established a position when an investor holds a contract or a series of identical contracts he is said to have an open position merit's investors did not establish open positions rather merit's options were sold only in the form of spreads a spread is a hedged position composed of two substantially offsetting positions --for example the sale of a contract for a put option together with the purchase of a contract for a put option--called a put spread each of the offsetting positions is called a leg of the spread in an open position price changes in the underlying asset directly affect the value of a futures_contract in the case of a spread the holder is both a purchaser and a seller of the same asset accordingly when there is a change in the market price of the underlying asset the price of each leg changes one leg appreciates while the other depreciates the movements in each leg do not necessarily equal those in the other and the price differential between them could change a gain_or_loss will be incurred if the price differential widens or narrows there will be no gain_or_loss if the spread remains constant the profit or loss potential of a spread is measured by the increase or decrease in the price differential between the legs owning a spread involves less risk than owning an open position because the spread is less volatile than the price of either leg therefore the profit potential of a spread is less than that of an open position initial positions in the merit t-bill option market took the form of combination spreads a combination spread involves acquiring a put spread and a call spread at the same time each put spread and call spread consists of two options----one bought and one sold--on the same underlying t-bill a combination spread further limits the risk to an investor because the price differential between the legs of one spread would have to change with respect to the price differential of the legs of the other spread before there would be a net economic_effect merit's nominal pricing formula because there was no publicly traded t-bill options market dr richartz engaged dr leonard auerbach to develop a pricing system for the options dr auerbach has taught at the university of california at berkeley the university of southern california and st mary's college dr auerbach adapted the black-scholes model formula for pricing stock_options as the basis for devising a pricing formula for merit's t-bill and t-bond options the black-scholes formula determines stock_option values on the basis of the price of the underlying_security the length of the option the strike_price the risk-free interest rate and volatility see black scholes the pricing of options and corporate liabilities j pol econ dr auerbach developed and repeatedly revised a formula for merit which could be used to calculate a price estimated to be equal to the price that would have applied in an open market merit's income structure merit earned_income from operating its option markets in two ways first it collected a bid ask differential on opening positions the bid ask is the difference between the price a dealer will pay for an item and the price at which he will sell that item the difference between the price paid to purchase an item and the price received for selling it constitutes profit to the dealer secondly merit retained the interest earned on the margin deposits that it required from its customers margin was the amount of money deposited by both buyers and sellers of merit's contracts to ensure their performance pursuant to the terms of those contracts initial margin is the minimum deposit required when a position is established and maintenance margin is the money that an investor must maintain on deposit to allow the investor to continue to hold that position merit insiders---so-called market makers---were not required to pay the bid ask price and they were allowed to retain the interest earned on cash they had deposited as margin with merit trading in merit options the options that merit dealt with in its t-bill and t-bond activities were available only through merit no participant in the merit t-bill or t-bond activity ever took delivery of any t- bills or t-bonds with respect to this activity the options traded over the merit option markets were not listed on any formally organized exchange nor were these instruments registered with the securities_and_exchange_commission rather merit marketed its instruments as private placements under federal securities laws a private_placement can be offered only to high-income sophisticated investors and to investors represented by qualified advisers in order to trade in the marketplace a potential participant had to fill out a -- - questionnaire indicating the participant's qualifications to participate in the merit markets the officers of merit believed that the margin requirements for their option trades were governed by regulation t credit by brokers_and_dealers c f_r pt promulgated by the federal reserve board pursuant to the securities exchange act of as amended u s c sec_78g under regulation t the margin requirements for open t-bill options are higher than the deposits required as margins for offsetting spread positions it was not feasible for merit to offer open positions and it offered only spreads merit provided a private_placement memorandum ppm to each of its t-bill option investors this document informed potential investors that among other considerations there are material income_tax considerations involved the section federal_income_tax aspects contained the advice that t-bills-- are expressly excluded from the definition of a capital_asset under sec_1221 of the code accordingly based on the provisions of sec_1234 and sec_1221 of the code gain_or_loss recognized by a holder of an option resulting from the sale_or_exchange including the expiration of such option would be recognized as ordinary_income or loss the ppm further advised that gain_or_loss recognized by a writer resulting from the sale of t-bills pursuant to the exercise of a call by the holder would be taxable as ordinary gain_or_loss further it advised that--- in the event a t-bill is determined not to constitute a security ' gain_or_loss realized by a writer of a t-bill option which is attributable to the lapse of the option or any other closing transactions with respect thereto should be treated for tax purposes as ordinary gain_or_loss in practice merit's trades were placed by investment advisers a few individuals who traded for their own accounts or as advisers for certain of their customers these included inter alia dr richartz chris carabini for monex corp see supra note edward seykota donald haberlein and albert alessandra in merit's personnel designed a computer system with connections to the trading advisers' offices merit developed and made available to its customers or their advisers computer programs to assist them in analyzing possible positions merit's computer system enabled it to keep accurate track of the daily trades and margin requirements as well as a record of its customers' realized and unrealized gains and losses the computer system enabled advisers and customers to analyze their trading positions and to show the income_tax consequences of the possible trading positions merit's computers could also be used to develop new programs merit required an initial margin deposit of dollar_figure upon opening an account it also required customers to deposit sufficient funds as a maintenance margin actual initiation of trades a t-bill transactions a trade on the merit markets began when an investment_advisor would contact merit employees to seek a certain trading position for himself or his customers the parties would discuss the interest rate to be used in pricing their options and if before a m pacific time would agree to an adjustment to conform to the interest rate in effect pincite a m --the close of the trading in new york that day if the discussion took place after a m then the price would be based upon the next day's close merit would adjust the a m interest rate by the basis point adjustment the parties agreed to and it would price the options accordingly in actual practice premium values stayed the same while strike prices were adjusted merit calculated its clients gains or losses on the basis of changes in premium values over time the mechanics of such trading are complex a simplified example comes from examining one leg of the t-bond trading of one of merit's clients on date the client purchased put contracts each for t-bonds at a strike_price of dollar_figure paying a premium of dollar_figure per contract twelve days later on date the client sold of the put contracts receiving a premium of dollar_figure per contract he declared a loss of dollar_figure representing the net of the premiums---a minus dollar_figure per contract---time sec_250 contracts twelve days later in his next taxable_year the client permitted the remaining put contracts to lapse at a loss totaling dollar_figure x dollar_figure premium thus his total loss on the purchased put contracts was dollar_figure like all merit customers he had balanced each of the above transactions by maintaining an offsetting_position in sold put contracts thus on date the client who had purchased put options also sold put options on identical bonds there were no transactions with these sold contracts until the exercise date of jan in the next calendar_year on that date the purchaser of the client's put options elected not to exercise those options the client thus retained the premium he had received dollar_figure x for a gain of dollar_figure this more than offset his loss of dollar_figure on his purchased put option position like other merit customers the client had also hedged the effects of the put option spread by establishing an offsetting call option spread this formed a combination spread when the call option facet of the client's combination spread trades is continued merit initially organized its option customers into two groups--the a side and the b side members of the a side traded only with members of the b side and vice versa almost all of the trades for the tax_year demonstrate what has been called an open-switch-close pattern six sets of orchestrated trades or trading sequences took place in the merit t-bill option market in each of these sequences only trading days were involved the first occurred in the second week of date when all the investors opened a position by buying or selling an option spread from members of the other side on date all participants switched by buying or selling options that would offset the loss legs of their opening positions in so doing every investor in the t-bill program incurred a loss that was an ordinary_loss for tax purposes then on date in the subsequent taxable_year the investors acquired offsetting positions to close out their gain legs--or they allowed their options to expire unexercised they incurred gains that approximated their taxable losses_incurred a few days earlier in the prior taxable_year in trading in the merit t-bill accounts was slightly more complex but of trading sequences followed the open- switch-close pattern which took place shortly before and shortly after the end of the investors' taxable years continued figured in he ended up with an overall economic loss of dollar_figure in the trade sequence of participants in the initial merit t-bill market only one had a gain of dollar_figure at the end of the first taxable_year of investing upon completion of their t-bill trading only of the participants had earned overall profits however these were generally very small ’ b t-bond transactions merit also offered a market in t-bond options for which it issued a separate ppm this ppm advised that there are material income_tax considerations involved the material under the heading federal_income_tax aspects provided an explanation of tax aspects of trading in options it traced the provisions of revrul_78_182 1978_1_cb_265 which discussed trading commodity options on the chicago board_of exchange it discussed the special rules relating to the tax treatment accorded to the writer of an option on inter alia securities such as t-bonds it explained that---- gain_or_loss recognized by a writer resulting from the sale of t-bonds pursuant to the exercise of a call would be taxable as capital_gain or loss such gain_or_loss will be characterized as long-term where the t- bonds sold have been held for a period of at least one year ‘ one notable exception was case enterprises an offshore entity set up by the carabini family who also controlled monex in its first participating transaction case enterprises deposited dollar_figure million with merit in date the last month of its fiscal_year incurring losses of dollar_figure and in date the beginning of its next taxable_year it withdrew dollar_figure in date it again deposited dollar_figure million incurred substantial gains and days later in date the beginning of its third taxable_year it withdrew dollar_figure the ppm further noted that upon a closing_transaction any gain_or_loss was to be treated as short-term_capital_gain or short-term_capital_loss the merit t-bond option market functioned similarly to the t- bill option market the t-bond trades also featured an open- switch-close pattern in the t-bond option market there were two trading sequences in each only three trading dates were involved the first occurred in the second week of date when each investor opened a position by buying or selling an option spread from a member of the other side on date every participant switched by buying or selling an option that would offset the loss leg of the opening position this generated short-term_capital_losses for a few days later but in each investor would buy or sell an offsetting_position or allow the option to expire unexercised for each t-bond investor realized a short-term loss in the pattern shifted some trade sequences followed the open-switch-close pattern and others appeared to be selected to generate long-term_capital_gains for each participant the first taxable_year of t-bond trading produced substantial losses of the accounts other than merit in the t-bond option market between made profits generally in relatively small amounts one notable exception was the case of surya trust for through it posted t-bond option losses of dollar_figure and dollar_figure and a gain of dollar_figure respectively its continued b stock forwards formation in congress eliminated the tax advantages of straddling it passed the economic_recovery_tax_act_of_1981 erta publaw_97_ sec_508 c 95_stat_172 parts of which operated to deny deductions for losses produced by tax_straddles except to the extent that such losses exceed the unrealized gains retained for realization in the next taxable_year in after enactment of erta merit decided to offer a market in forward contracts on selected listed corporate stocks stock forwards are contracts for the sale of shares of corporate stock at a specified future date for a specified price merit's forward contracts were similar to its option contracts in that both involved agreements for the future purchase of a commodity ina forward transaction however one party agrees that it will be obligated to buy or sell marketable corporate stock at a future date the settlement_date at a fixed price merit's option contracts in contrast involved the sale of a right but not the obligation to buy or sell that commodity merit's forward contracts were written on common stocks traded on the new york stock exchange or on the american stock exchange in the stock forwards market merit functioned as a clearinghouse whereby it was the opposite party to every transaction between customers in its market it did not take positions that exposed it continued overall gain was dollar_figure to market risk thus merit would find a willing party to take the opposite position for every position it sold or purchased merit employees as well as others recruited by merit functioned as market makers who would accept positions offered by non-market-- maker customers of merit these market makers took assignments of stock from other non-market-maker customers often these parties were subsidiaries such as omni and horizon controlled by dr richartz although it ostensibly offered open positions in stock forwards merit traded only in spreads or combinations of spreads in a stock forwards spread position an investor would purchase both a long contract to purchase stock from merit at a future date and specified price together with an equivalent short contract to sell the same stock to merit at another future date and specified price a combination spread involved two spreads in different stock typically in one of the spreads the long position matures before the short while in the other spread the short position matures first a combination spread in stock forwards in two different stocks operates as a hedge against adverse market moves differences between the relative performances of each of the spreads have an economic_effect merit issued a ppm for its stock forwards program advising that the holder of a stock forwards position had three options for acting with respect to that position the investor could hold the contract to maturity and take or make delivery he could obtain merit's cancellation of his position thus freeing the investor from his or her obligations under the contract or the investor could engage merit as a broker to sell the investor's contractual obligation to some other participant the ppm noted the passage of the loss_disallowance_rules in erta but stated--- because the forward contracts presumably represent an interest in stock and stock is excluded from the definition of personal_property the contracts should not constitute positions which are subject_to the loss_disallowance_rules of sec_1092 of the code the ppm also discussed cancellations and the possibility of deducting losses from trading in stock forwards as ordinary_income alternatively an investor may from time to time negotiate with merit to cancel his obligations under a particular forward_contract rather than sell or perform under such forward_contract under these circumstances such investor may take the position that losses if any realized upon the cancellation of a forward_contract are ordinary losses on the basis that a cancellation is not a sale_or_exchange for tax purposes as with its earlier options markets merit generated profits from its stock forwards program in two ways first it collected a bid ask differential on most opening positions second it retained the interest earned on customers' deposits in their the only documentary_evidence of delivery of assets in any of the merit markets pursuant to an option or forward_contract was the delivery of tandy stock to an investor in date which was redelivered the following month and the delivery of zapata stock to an investor partnership in date trading accounts merit typically charged a bid ask spread only on opening trades customers of the stock forwards were required to make an initial margin deposit of dollar_figure customers were also required to post a maintenance margin during the time they had established a position like the option trades merit's stock forwards did not trade as outright positions in the stock forwards all its trades took the form of spreads or combination spreads most margin accounts had excess funds on deposit in general margin deposits were greater than the amount required moreover these accounts were left with merit longer than the clients' spread positions were open trading in the merit stock forwards market in order to trade investors first had to fill out an offeree questionnaire in the ppm and if they lacked the requisite sophistication their offeree representative was required to submit a questionnaire as well inexperienced traders were required to be represented in their trading by investment advisers of these advisers at least eight traded their customers' accounts in the merit stock forwards market--including petitioners keeler and richartz and messrs alessandra seykota haberlein and monex- -as well as other customers who traded for themselves there were participants in the stock forwards market as was the case for its option markets merit used a demonstration model of its computer system to show potential customers how the stock forwards market worked merit disseminated information about potential trades by giving customers and their advisers computer terminals with modems through which they could dial into merit printouts from these terminals also informed customers of the status of their realized and unrealized gains and or losses in the merit stock forwards trading nominal pricing formula merit instructed mr auerbach to develop a formula to determine the initial price to be charged for stock forwards contracts the formula was designed to replicate the price that would be offered in a freely competitive market mr auerbach created such a formula taking into account the costs of holding the stock as well as the payment of dividends actual initiation of trades merit's stock forwards market conducted trading activity from early in the morning until a m pacific time merit's personnel quoted the stock forwards prices to potential buyers as the differential between the prices of two legs of a spread thus if the guoted forward price for a share of stock to be sold in may were dollar_figure more than the quoted forward price for a share of the same stock to be sold in march the quoted price of the spread was dollar_figure customers could seek to negotiate cents off the spread price trades would take place with merit which attempted to maintain a market equilibrium by taking offsetting positions with different customers or with merit insiders and market makers the final price was the price of the forward spread based upon the a m price of the stock the price took into account any agreed modifications of the spread price made earlier in the day of the trade or after a m on the day before merit printed and provided to customers a record of transactions forward spread positions had the potential for returning economic profits if the underlying stock market prices moved in advantageous directions merit engaged an accounting firm that reviewed its system of control and records finding them adequate the accountants did not however audit each trade shown on merit's books il trading activity of individual petitioners a k richard keeler petitioner keeler is a professional trader who has traded commodities for his own account and for the accounts of clients in all of such trading mr keeler has never taken delivery of the underlying commodity mr keeler opened a t-bill option account on date he deposited a dollar_figure check with merit and established a combination spread of options in merit's account no on date the t-bills were switched as a result mr keeler's account reflected deductible option losses of dollar_figure and unrealized gains of dollar_figure carried over into the next year ’ mr keeler's taxable_year is not at issue in this case but the trading is set forth as background for the trades executed in and thereafter which are at issue -- - merit transactions mr keeler closed out his option account in the opening days of the account showed income of dollar_figure taxable as short-term_capital_gains and losses of dollar_figure reported as ordinary_loss deductions on date mr keeler withdrew his cash balance of dollar_figure this ended his option trading with merit after passage of erta mr keeler began his participation in the merit stock forwards program on date he deposited dollar_figure with merit and established six forward spreads in six different stocks in date he engaged in taxable transactions one of those transactions produced a gain of dollar_figure but all the other produced losses totaling dollar_figure --including dollar_figure in ordinary losses for cancellations and dollar_figure in short-term_capital_losses mr keeler's income_tax return for indicated that these short-term_capital_losses operated to offset some dollar_figure in gains from other commodity futures accounts mr keeler's net realized losses from t-bill options and stock forwards in compared to his adjusted_gross_income in the same year were as follows a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure this was the amount remaining from the trading in the t-bill account which had shown a net cash loss of dollar_figure - - merit transactions mr keeler retained unrealized gains of dollar_figure from his stock forwards trades and carried them over into date at that time mr keeler engaged in trades which produced short-- term capital_gains of dollar_figure and he withdrew his remaining cash balance of dollar_figure for the next months mr keeler made no trades in his merit account when he resumed trading in date he deposited dollar_figure in november he deposited an additional dollar_figure and in december he deposited an additional dollar_figure for a total of dollar_figure cash deposited in the latter half of mr keeler established spread transactions thirty-two of these made up combination spreads consisting of four straddles in two different stocks the only taxable incidents in the account after january that year occurred in date when mr keeler engaged in taxable closing transactions none produced any gain all produced losses totaling dollar_figure these losses consisted of cancellation losses of dollar_figure and short-term_capital_losses of dollar_figure mr keeler used them to offset the long-term_capital_gain of dollar_figure from trades executed the previous january mr keeler's reported ordinary_loss from t-bill options and stock forwards in compared to his adjusted_gross_income in when mr keeler's losses of dollar_figure from t-bill option trading in are netted against his gains of dollar_figure from t-bill option trading in the result is an overall loss of dollar_figure this amount subtracted from his original deposit of dollar_figure produces the balance of dollar_figure the same year was as follows a g i1 merit loss of a g i per return losses w o merit loss dollar_figure dollar_figure mr keeler's adjusted_gross_income was the figure represented above he deducted merit stock forwards losses of dollar_figure for that year however in effect reducing his income to dollar_figure merit transactions mr keeler retained unrealized income on the gain legs of his trading in the amount of dollar_figure and carried it into the taxable incidents of mr keeler's trading in merit stock forwards however were very modest in comparison to those of the prior years his taxable transactions for that year took place only in november and date his taxable_year ended with a net merit trading loss of dollar_figure of cancellation fees and an additional unrealized_loss of dollar_figure he did however report net profits of dollar_figure from his profession of investments during mr keeler established an additional stock_option straddles in of these he retained both the gains and losses and carried them into in mr keeler neither added to nor subtracted from his cash margin_account mr keeler's net realized losses from t-bill options and stock forwards in compared to his adjusted_gross_income in the same year were as follows a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure oe - - merit transactions in date mr keeler ended his participation in the merit programs ’ in that month he incurred short-term_capital_losses of dollar_figure and had long-term_capital_gains of dollar_figure---including the dollar_figure he had retained as unrealized capital_gains from his trading in he withdrew his cash balance of dollar_figure on his federal_income_tax return mr keeler netted his capital_gains against his capital losses and applied the 60-percent reduction for taxable long-term_capital_gains permitted by sec_1202 he reported taxable_income of dollar_figure and taxes of dollar_figure to this amount he credited prepayments and credits of dollar_figure and paid the resulting tax_liability of dollar_figure b leon eb richartz dr richartz taught economics and finance courses at the university of illinois and the university of california at berkeley and coauthored a book entitled vertical market structures during his academic career dr richartz began using computers to develop trading models in making markets more efficient beginning in dr richartz worked as a professional trader for his own account and for others he also tried to earn additional sec_101 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 repealed the exception of stock from the loss_disallowance_rules of sec_1092 effective for positions established after date in taxable years beginning after date tt sometime later mr keeler filed an amended_return seeking to apply carrybacks from - - compensation through selling or licensing electronic marketing software that he had developed after he established merit and its related companies dr richartz functioned principally as a market maker he would take positions that a customer might wish to make but for which there were no ready takers dr richartz would charge some points in the process as a market maker dr richartz received interest on his own excess margin deposits and paid no bid ask premiums for his trades on the merit markets dr richartz maintains a personal account designated account no in merit's t-bill options activity in he deposited dollar_figure with merit his trading followed the same open-switch- close pattern as that of every other trader in merit t-bills it was opened on date and switched days later on date the switch produced an ordinary_loss deduction of dollar_figure for dr richartz's tax_return dr richartz retained those positions in which he had a net unrealized_gain of dollar_figure and carried them for days into the next taxable_year when he closed the account his realized losses from t-bill options in compared to his adjusted_gross_income in the same year were as follows a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure in dr richartz's trading was somewhat more involved on date he closed the trades he had initiated weeks earlier realizing a net gain of dollar_figure on date he withdrew the resulting dollar_figure from his account and ceased trading in that account for several months in date dr richartz opened a four-participant trade sequence joining with leema and an investment adviser mr alessandra to take positions opposite monex which had a taxable_year ended date the trade closed on date it produced dollar_figure in ordinary losses for dr richartz as well as ordinary losses of dollar_figure for mr alessandra the trades produced a taxable gain of dollar_figure for monex but that amount was not recognized until its taxable_year ended date dr richartz performed no other t-bill trading until the end of he then participated in four other t-bill sequences all opened and switched in date they followed the familiar open-switch-close pattern opened on december and none produced taxable gains that year instead when the switches occurred on december and dr richartz realized additional losses of dollar_figure he carried unrealized gains of dollar_figure for days into his next taxable_year when these trading sequences closed on the next day he withdrew his cash balance of dollar_figure representing a cash loss of dollar_figure dr richartz included an ordinary_loss from his t-bill options of dollar_figure on his federal_income_tax return this loss compared to his adjusted_gross_income in the same year revealed the following a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss s6 dollar_figure dollar_figure ' the parties agree that dr richartz also reported short- term capital losses of dollar_figure on his return the statutory notice for did not disallow these losses dr richartz was also a partner in an entity known as peng partners peng partners maintained an account designated account no in merit's t-bill options activity in dr richartz reported from peng partners a guaranteed_payment of a net dollar_figure plus his proportionate share of partnership gains and losses in he reported income of dollar_figure and his proportionate share of merit-related losses of dollar_figure transactions a t-bill options barly in dr richartz realized capital_gains retained from the prior year of dollar_figure with the passage of erta dr richartz terminated his investments in the t-bill program in date he deposited cash of dollar_figure and engaged in his last option trades by opening and closing two sequences that produced a gain of dollar_figure he accordingly withdrew dollar_figure ob stock forwards dr richartz began trading in merit's stock forwards in date he deposited cash of dollar_figure and established spread positions in separate trades the next month his switch transactions produced taxable transactions in his stock forwards account for 1981--all were losses for his stock forwards - - account in dr richartz incurred a net of dollar_figure in ordinary losses and dollar_figure in short-term_capital_losses a total net_loss of dollar_figure during dr richartz did not trade positions in which he had an unrealized_gain of dollar_figure those he retained and carried into date on his federal_income_tax return his net realized ordinary losses from t- bill options and stock forwards in compared to his adjusted_gross_income in the same year were as follows a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure dr richartz's federal_income_tax return for also showed a short-term_capital_loss carryover from of dollar_figure plus additional short-term_capital_losses of dollar_figure and short-- term capital_gains of dollar_figure merit transactions in date dr richartz engaged in stock forwards trades that produced short-term_capital_gains of dollar_figure he withdrew his remaining cash balance of dollar_figure in january and february he made no trades in his merit account until april dr richartz then deposited dollar_figure into his account and in september deposited an additional dollar_figure in he established 4spread transactions in these spreads dr richartz engaged in taxable closing transactions one of his trades resulted in a gain of dollar_figure and his records reflect the receipt of other income of dollar_figure the other of these transactions however produced losses which totaled dollar_figure these losses consisted of cancellation-fee ordinary losses of dollar_figure and short-term_capital_losses of dollar_figure they offset his long-term_capital_gain of dollar_figure incurred in the previous january leaving him with a net_capital_loss of dollar_figure this amount was used to offset other capital_gains and to add to his capital_loss_carryover dr richartz also retained and carried unrealized income of dollar_figure in the gain legs of his stock forwards into his next taxable_year or the year following dr richartz's reported ordinary losses from merit stock forwards in compared to his taxable_income in the same year were as follows t merit a g i loss of a g i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure ' dr richartz's adjusted_gross_income was dollar_figure he deducted merit stock forwards cancellation fees of dollar_figure for that year however reducing his income by that amount merit transactions in dr richartz neither added to nor subtracted from his cash account for the stock forwards account he engaged in no taxable transactions until july at that time he began trading and by november he had realized net short-term_capital_gains of dollar_figure and long-term_capital_gains of dollar_figure in date however he incurred cancellation losses of dollar_figure and short-term_capital_losses of dollar_figure in that month he realized an additional dollar_figure in long-term_capital_gains but the overall effect of these trades including other income of dollar_figure was to leave him with a net_loss of dollar_figure at the end of dr richartz's reported ordinary losses from stock forwards in compared to his taxable_income in the same year were as follows t merit a g i loss of a g i per return losses w o loss w o merit loss dollar_figure' dollar_figure dollar_figure ' dr richartz's adjusted_gross_income was dollar_figure he deducted merit stock forwards cancellation fees of dollar_figure however reducing his income by that amount dr richartz continued trading in the stock forwards account for the next years which are not at issue here at the end of his trading he reported an economic profit from stock forwards trades of dollar_figure c maria rivera petitioner rivera is a native of spain she began trading with dr richartz in making trades based upon dr richartz's recommendations when the merit programs began ms rivera allowed dr richartz to trade her account understanding that he would use her account like his own as a market maker her merit investments included trading in the t-bill options t-bond options and stock forwards contracts as a market maker ms rivera received interest on her excess margin deposits and paid no bid ask differential in acquiring her positions on the merit markets during the period that dr richartz actively_traded her account ms rivera suffered from addison's disease a debilitating illness that makes it difficult to work for long hours or under stress ms rivera left the country during part of that period to recover from her illness merit transactions a t-bill options for her taxable_year ms rivera claimed ordinary losses of dollar_figure from t-bill option trades and capital losses of dollar_figure from t-bond option trades the t-bill trade followed the yearend open-switch-close trading pattern her account no was opened with the purchase of put and call options on date on date days later the switch occurred by closing of the contracts---each generating a loss---- and replacing them with new ones the switch terminations generated ordinary losses of dollar_figure the account maintained an unrealized_gain of dollar_figure a few days into her next taxable_year b t-bond options ms rivera's capital losses arose from trading in her t- bond account no these also followed the open-switch-close pattern the account shows the purchase of t-bond contracts in a combination spread on date the switch came on date when the account closed out contracts generating a capital_loss of dollar_figure she maintained an unrealized capital_gain on her bond transactions of dollar_figure into ms rivera's reported ordinary losses from t-bill options and stock forwards in compared to her taxable_income in the same year were as follows t merit t loss of t i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure ‘108 ' ms rivera's adjusted_gross_income was dollar_figure in addition to other deductions she claimed an ordinary_loss deduction of dollar_figure on t-bill trades reducing her income pro tanto she utilized her capital losses as long-term and short-term carryovers merit transactions a t-bill options on date ms rivera closed her t-bill account realizing a net gain of dollar_figure on the entire transaction she incurred a net_loss of dollar_figure her t-bond account closed the same day indicating proceeds of dollar_figure compared to her losses in this account the overall trading produced a net gain of dollar_figure b stock forwards in date a stock forwards account was opened in ms rivera's name this account no reflected an initial cash deposit of dollar_figure dollar_figure was added in december trading in that account generated yearend short-term_capital_losses of dollar_figure and yearend cancellation fees of dollar_figure or a total loss of dollar_figure the account maintained unrealized capital_gains of dollar_figure into date ' the data in evidence does not make clear whether any of the trades that combined to produce the dollar_figure loss was for an economic gain there is no indication that any such gains were realized ms rivera's reported ordinary losses from merit trading activities in compared to her adjusted_gross_income in the same year were as follows a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss dollar_figure' dollar_figure dollar_figure ' ms rivera's adjusted_gross_income reflects ordinary losses from merit trading totaling dollar_figure this amount includes cancellation fees and dollar_figure identified as options on her return the capital losses appear to have been incorporated in her loss carryover transactions in date ms rivera recognized the unrealized gains from her stock forwards account now totaling dollar_figure she withdrew her cash balance of dollar_figure then deposited dollar_figure in april and dollar_figure in may there was no trading in her account until date at that time her trades generated capital losses of dollar_figure in october the account incurred capital losses of dollar_figure and in december it incurred additional capital losses of dollar_figure for a total of dollar_figure these losses exceeded the dollar_figure capital_gains realized in the previous january by dollar_figure she also incurred cancellation fees of an additional dollar_figure the amount of the cancellation fees dollar_figure was added to her cash account for all of her combined cancellation fees and losses from the account exceeded her gains---including an amount of dollar_figure as other income---by dollar_figure the account also retained an unrealized_gain of dollar_figure into plus a capital_loss_carryover of dollar_figure these transactions when compared to her -- - adjusted_gross_income for produced the following results a g i1 merit a g i1 loss of a g i per return losses w o loss w o merit loss dollar_figure dollar_figure dollar_figure ' ms rivera's adjusted_gross_income was the figure set forth above she deducted her cancellation fees however and when adjustments were made for the zero_bracket_amount the deduction had the effect of lowering her otherwise taxable_income by dollar_figure transactions in there was no activity in ms rivera's stock forwards account until july thereafter in trading during the last half of she realized losses of dollar_figure and long-term_capital_gains of dollar_figure the trading records indicate income of dollar_figure including an item of dollar_figure as other income she retained unrealized gains of dollar_figure and carried them into on her tax_return for she applied the capital_loss_carryover of dollar_figure from the previous year respondent disallowed the capital_loss_carryover taking into account the long-term_capital_loss deduction the disallowance increased her adjusted_gross_income by dollar_figure this amount when compared to her adjusted_gross_income for produces the following results a g i1 merit a g i1 loss of a g i per return loss w o loss w o merit loss dollar_figure dollar_figure dollar_figure d leema enterprises inc leema through its subsidiary merit securities engaged in trading on its own accounts in the t-bill t-bond and stock forwards markets the tax results of its trades appeared on the - - consolidated federal_income_tax returns filed by leema merit's parent_corporation lleema and its subsidiaries including merit report their income on the basis of a fiscal_year ending on june for taxable years through respondent disallowed losses reported by the leema consolidated_group with respect to merit's transactions that gave rise to realized losses transactions t-bond options beginning in date merit's t-bond option account no engaged in two separate trading series each of which featured the open-switch-close pattern of generating tax losses on date merit set up four straddles involving puts_and_calls in t-bonds in trade no on date days later merit set up four additional straddles involving t-bond puts_and_calls in trade no six days later merit closed out the purchased call contracts in a switch in trade no the switch transactions generated short-term_capital_losses of dollar_figure' for merit's taxable_year on date days later merit closed out the purchased call contracts in trade no by selling offsetting call contracts this second switch in the t-bond options generated additional short-term losses of dollar_figure for its taxable_year merit's total t-bond option losses were dollar_figure there were no realized gains one trade in the switch transactions which gave rise to these losses generated income of dollar_figure -- - transactions a t-bond options in its next taxable_year merit closed out its remaining t- bond option contracts and ended its participation in the t-bond program these transactions generated short-term_capital_gains of dollar_figure or an apparent overall gain on t-bond trading of dollar_figure b t-bill options merit's trading in t-bill options began later in merit's taxable_year merit used four accounts by far the largest of merit's t-bill trading volume---hundreds of trades with many of its customers----occurred in account no merit opened account no on date with trades which constituted spread transactions merit's only taxable transactions during the calendar_year occurred days later on date in one of two switch transactions merit realized a gain of dollar_figure in a switch of t-bill option contracts with a customer identified as rpv the other transaction yielded a loss of dollar_figure in a trade with g g associates many of the trades involving account no terminated early in date when merit's customers realized the corresponding gains that related to their december losses and claimed deductions in their taxable years by date merit's cumulative realized gain in account no stood at dollar_figure account no remained inactive until may and its realized gain figure remained at dollar_figure until date on that date the -- - last day of its taxable_year merit engaged in transactions that produced realized yearend t-bill losses of dollar_figure twelve of these transactions were for losses there was one gain transaction of dollar_figure merit retained and carried unrealized gains of dollar_figure in account no into its next taxable_year during its taxable_year merit traded in three other t- bill accounts apparently as an accommodation to other customers' trades activity in merit's account no began and ended between september and the end of date the trading left merit with a realized gain of dollar_figure the principal purpose of account no and most of its profits arose from its taking the other side of a trade in which merit's customer monex switched and closed a trade involving big_number call contracts the switch executed on date generated a loss of dollar_figure dollar_figure for monex whose taxable_year ended days later merit's account no traded only over a 10-day period from date through date merit realized a loss of dollar_figure its most notable activity was taking the other side of a trade in which merit's customer seykota switched and closed trades involving big_number put and another big_number call contracts the switches executed on date generated losses totaling dollar_figure for mr seykota whose taxable_year ended that day similarly merit's account no traded only over an 8-day period during the last week of date and the first week of date it traded with a number of customers its largest transaction arose from a trade on date closing out a -- -- customer named milburn partners at a loss of dollar_figure at the end of trading account no showed a profit of dollar_figure for merit transactions a t-bill options during its taxable_year beginning date after passage of erta merit's t-bill operations slowed dramatically it had only two clients case holdings and monex ' merit closed out a number of its spreads realizing carried-over gains of dollar_figure its accounts reflected on leema's federal_income_tax return show t-bill option trading income of dollar_figure apparently reflecting the unrealized appreciations retained from trading in earlier years ob stock forwards during its taxable_year merit's principal trading activity took place in its new stock forwards program merit's stock forwards account was account no merit acted as the other side for its stock forwards clientele the nonmarket makers had approximately big_number trades at the end of its taxable_year merit reported t-bill option income of dollar_figure and cancellation fee deductions of dollar_figure leema merit's parent_corporation had two additional wholly owned subsidiaries which engaged in stock forwards trading horizon trading inc formerly merit trading inc horizon im case holdings ended its t-bill trading in merit continued to trade t-bill options with its single remaining customer monex until -- - which maintained account no and omni securities inc which maintained account no horizon functioned as a market maker with respect to other traders it traded for only months at the end of and the beginning of during date it had cancellation-fee income of dollar_figure the following month in date it incurred cancellation-fee losses of dollar_figure at the end of the taxable_year horizon reported the dollar_figure difference as income on leema's consolidated_return ’ opinion these cases are part of a series of cases that examines the investment programs of merit we have addressed various aspects of these programs in other previously issued opinions see lee v commissioner tcmemo_1997_172 affd in part and remanded in part 155_f3d_584 2d cir london v commissioner tcmemo_1996_192 alessandra v commissioner tcmemo_1995_238 affd without published opinion 111_f3d_137 9th cir lamborn vv commissioner tcmemo_1994_515 seykota__v commissioner tcmemo_1991_234 modified tcmemo_1991_541 none of these previous cases is dispositive of the current cases which involve different petitioners and the holding of a new trial at which the parties presented different testimony and documentary_evidence we have accordingly addressed the issues in the present 1s leema's other subsidiary omni securities inc also functioned as a market maker but it performed no trading in the stock forwards market until leema's next taxable_year cases de novo and we have based our findings and holdings upon consideration of the evidence produced in these cases issue l tax_straddles and economic_substance these cases involve various spreads with respect to the t-bill and t-bond options a spread is a hedged position comprising two substantially offsetting option positions when the interest rate changes the price of one leg of a t-bill or t-bond option will appreciate in value while the other will depreciate in the case of stock forwards the spread consisted of a long leg--one for the sale of a corporation's stock at a specific future date--and a short leg--a contract for the purchase of an equivalent amount of that corporation's stock on a different future date again a change in the underlying stock price would cause one leg to appreciate while the other would depreciate these spreads operated efficiently as tax_straddles a typical tax straddle works as follows first the investor simultaneously acquires offsetting positions these positions have different exercise dates so that they do not cancel each other out as the market price of the underlying commodity changes one leg will appreciate in value and the other will depreciate at the end of the investor’s taxable_year he or she will sell the depreciated loss leg and replace it with a new contract the sale to be consistent with the parties' usage we have described the offsetting positions as spreads these positions however also come within the definition of the term straddle as that term is used in the internal_revenue_code see 90_tc_1130 ndollar_figure 86_tc_388 n produces a tax-deductible loss in that year but no corresponding gain in the next taxable_year the investor will sell or close out the gain leg thus the investor has not only obtained a current deduction but also deferred taxable gain on his or her investment into the next year presumably if the investor is interested in further deferral he or she could go back to the first step in the second taxable_year and in effect move the taxable gain into a third taxable_year these tax tactics were subject_to some added refinements for example the sale_or_exchange of a purchased long option was deemed to have the same character as the underlying property during through date t-bills---the underlying property of the t-bill options---were excluded from the definition of a capital_asset by then sec_1221 accordingly investors reported losses upon the sale of purchased options as ordinary losses in congress enacted erta the explanation accompanying the legislation noted that congress was concerned about the adverse impact of treasury bill straddles on government tax revenues staff of joint comm on taxation general explanation in 78_tc_350 we stated in fact if petitioners' analysis of the tax law is correct nothing but commission costs and death would prevent a taxpayer from perpetually straddling achieving perhaps the ultimate tax goal of permanent deferral of taxation of an initial short-term_capital_gain -- - of erta pincite j comm print erta removed the chief advantage of commodity straddling--that is taking a loss on one leg the first year and deferring the cognate gain from the other leg into later tax years sec_1092 added by erta sec_508 c the conference_report explained that the new law allows straddle losses only to the extent such losses exceed the unrealized gains on offsetting positions disallowed losses are deferred the loss_deferral_rule applies to actively-traded personal_property other than stock h conf rept pincite 1981_2_cb_481 the same legislation repealed sec_1221 with respect to obligations acquired after date and subjected short-term governmental obligations to new sec_1232 now sec_1232 the new law thus eliminated the possibility of reporting ordinary losses on the disposition of options relating to treasury bills after the enactment of erta merit began to deal in stock forwards the ppm for its stock forwards advised that a forward position in stock is not subject_to the loss limitations of erta see 89_tc_343 this court has often examined the tax aspects of straddles of futures or forward contracts for financial instruments where the congress repealed the statutory provision that stock was not subject_to the loss limitation provisions of erta in see supra note market is limited to transactions among the straddles customers and the creator of the market we have focused upon whether the purported transactions existed in substance freytaq v commissioner 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 the underlying issue in these cases is whether petitioners are entitled to deduct losses for various years between and resulting from their trading on the merit t-bill t-bond and stock forwards markets respondent contends that even if petitioners' straddle transactions actually occurred they lacked economic_substance the economic_substance_doctrine was articulated in 293_us_465 where the supreme court explained the question for determination is whether what was done apart from the tax motive was the thing which the statute intended the court_of_appeals for the third circuit has explained the supreme court's holding in gregory as settled federal tax law that for transactions to be recognized for tax purposes they must have economic_substance therefore economic_substance is a prerequisite to the application of any code provisions allowing deductions 939_f2d_44 3d cir emphasis added affg fox v commissioner tcmemo_1988_570 the economic_substance test involves an objective examination of the transactions at issue the test is whether the substance of a transaction reflects its form and whether from an objective standpoint the transaction was likely to produce economic benefits aside from a tax deduction 909_f2d_1360 9th cir affg in part and revg in part on another ground 89_tc_1229 a review of the actual transactions and their characteristics demonstrates that the substance of the merit transactions did not reflect their form the form was the investment in financial products the substance was the production of tax deductions a structure of the merit markets economically insubstantial tax-straddle programs are often characterized by trading exclusively in tax-advantaged assets and by stressing the tax-avoidance aspect of those assets realistic projections of actual economic returns however are notably absent 82_tc_1001 leslie v commissioner tcmemo_1996_86 affd 146_f3d_643 9th cir here the principal attraction of the merit markets plainly was the ability to generate tax deductions far in excess of the amounts invested merit’s t-bills and t-bonds were both traded as options thus yearend losses on t-bill options could be ordinary losses which unlike capital losses could be fully used as deductions to reduce ordinary_income from other sources similarly the t-bond options were created and traded in a way that they could produce capital losses and in some defined circumstances long-term_capital_gains the t-bond ppm sets forth explicitly the provisions of revrul_78_182 1978_1_cb_265 which discuss the circumstances for generating tax advantages to -- - a knowledgeable investor t-bond capital losses would be useful in eliminating short-term_capital_gains that had been retained from spread transactions in prior years moreover the long-term_capital_gains offered taxation pincite percent of the rate applied to ordinary_income the subsequently developed stock forwards had their own tax advantages which merit again set forth in ppm's merit advised that the forwards could be exempt from the loss disallowance provisions of erta and thus provide the traditional straddle opportunity for current deductions and postponed income moreover although contracts for the sale of stock were capital assets in the hands of the investors the promoters of merit claimed that the disposition of those contracts would produce ordinary losses if the investors could arrange with merit for cancellation of the contracts in contrast to the explication of tax benefits none of the merit programs depicted a realistic projection of the way in which investments would produce meaningful economic profit the ppm's offered only abstract and technical discussions of spread strategies but no detailed projections of realistic economic returns no attempt was made to demonstrate the size and likelihood of profits set forth in terms that take into account the pervasive combination spread structure the amount of transaction fees and the amount of forgone_interest the merit programs instead show that their actual objectives were tax_avoidance and not the realistic production of profits the tax-avoidance orientation of these tax_straddles is reflected in the historic background of the offerings fox vv commissioner supra pincite in merit's case the t-bond and t-bill programs flourished until the effective date of erta in when congress eliminated the tax benefits of trading option straddles merit’s trading in options stopped suddenly even though congress had done nothing to impair the economic profitability of trading in options ’ in the same year however merit developed another tax-favored plan claiming that its new stock forwards would provide the benefits of tax straddling that had been the focus of congressional disfavor in erta moreover merit advised that the resulting losses could be ordinary losses because it could provide its customers with a cancellation of their contracts it is clear that merit was interested only in offering tax-advantaged instruments when congress removed the touted tax benefits desired by the merit programs merit's interest in them dwindled even though congress did nothing to impair the economic viability of those programs merit’s restriction of its trades to spreads and combination spreads also indicates that its trading was designed for tax benefits and not economic gains two laws permit the deduction of straddle losses code sec_165 and sec_108 of the deficit_reduction_act_of_1984 defra as amended by the tax reform act of even in the exceptional case when investors reported appreciable economic earnings they immediately terminated trading in those markets see supra note sec_3 and tra publaw_99_514 sec d 100_stat_2085 both require a loss if a transaction lacks economic_substance it cannot provide a basis for a deductible loss lerman v commissioner supra pincite like other tax_straddles merit trades appear to indicate that its investors had actually incurred substantial yearend losses in reality there were no such losses the investors who purchased only straddles were substantially protected against the economic_effect of actual losses by holding onto unrealized gains---gains that would be taxed only in the next year or even later merit employed combination spreads----that is two spreads each of whose movements in response to a market shift would counteract the other combination spreads thus afforded even more protection against actual economic effects----whether losses or gains such tactics take unintended advantage of the practical necessity of preserving the integrity of separate taxable years congress never intended such stratagems to prosper fox v commissioner supra pincite as petitioners point out we have permitted the deduction of straddle losses_incurred by profit-motivated individuals who trade consistently on established markets and hedge their positions see eg 92_tc_101 in those cases however we have been convinced that the taxpayers had primarily for-profit objectives and that the markets on which they invested possessed a potential for delivering meaningful profits petitioners have failed to make that showing --- - b trading on the merit markets the lack of economic_substance of the merit trades is evident from an examination of the trades themselves petitioners executed their trades for tax deductions not for economic benefits their tactics reveal many characteristics of tax-motivated but economically insubstantial tax-straddle trades chief among these is the deliberate incurring of first-year losses in 87_tc_1087 we stated the one consistent thread which runs through all of the cases consolidated in this proceeding is that losses either ordinary or capital were intentionally incurred in year one followed by countervailing gains in year two or in many instances later as a result of rollovers the intentionally realized losses in year one were not necessary or helpful in profiting from difference gains in the taxpayers' commodity_straddle transactions put in this light the options strategy was a mere device which put on the form of option and futures transactions as a disguise for concealing its real character the obtaining of unallowable loss deductions as such the options transaction lacked economic_substance and was a sham fn refs and citations omitted 87_tc_1087 affd sub nom 945_f2d_344 10th cir affd sub nom 897_f2d_915 8th cir affd sub nom 884_f2d_959 7th cir affd sub nom 870_f2d_21 1st cir affd sub nom freidman v commissioner 869_f2d_785 4th cir affd sub nom 865_f2d_1088 9th cir affd sub nom 865_f2d_97 6th cir affd sub nom 864_f2d_1214 5th cir affd sub nom 862_f2d_1486 11th cir affd sub nom 861_f2d_494 7th cir affd sub nom 854_f2d_755 5th cir in this case the pattern of first year losses is unmistakable mr keeler began with his t-bill investment in date his only taxable transactions that year were the sales of t-bill contracts in december each produced losses he left the t-bill market in date in date mr keeler began his involvement with the merit stock forwards his only taxable transactions came in december of that year when of his stock forwards trades produced losses the pattern held true in the next year in date he engaged in taxable transactions all resulting in losses his trading was relatively quiet in and ended in dr richartz's trades reveal a similar pattern his t-bill involvement began in date and his closings all took place in december of that year generating losses of dollar_figure in he engaged in some midyear trades with other merit participants those trades generated a small gain in december however he disposed of t-bill contracts all for losses he then invested in the stock forwards program beginning in date he made trades in december all for losses at the end of he engaged in stock forwards trades were for losses his single gain transaction of dollar_figure was vastly overshadowed by the losses of dollar_figure his trading took place in the last half of that year and by november he had more than dollar_figure million in capital_gains in december however he eliminated this gain by taking losses leaving his account at a minus dollar_figure although the record does not provide as much detail concerning the trades of ms rivera they nonetheless indicate yearend loss- only transactions for when switches in her account generated a loss of dollar_figure in t-bills anda loss of dollar_figure in t-bonds in she had stock forwards losses of dollar_figure the summaries of her account offer no indication that any of her stock forwards trades generated gains in she took losses in july october and december eliminating her option gains incurred the previous january her trades in were confined to the last half of the year her records show a substantial profit going into the end of the year but she reduced her gain to dollar_figure in december by taking a loss of dollar_figure she further reduced her gain by applying a capital_loss_carryover of dollar_figure leema engaged in switch transactions shortly before the end of its taxable_year on june and its switch transaction in the t-bond option account yielded no gains but only losses of dollar_figure its first involvement with t-bills reflected modest changes in response to customer trading but on the last day of its taxable_year it engaged in transactions producing losses and gain the net of this yearend trading was a loss of dollar_figure although the record lacks detail about leema's last year in issue its tax_return indicates option income of dollar_figure and cancellation fee deductions of dollar_figure a further indication of a transaction lacking economic_substance is petitioners’ consistent rolling of taxable_income from one year into the next this practice completed the tax centerpiece of tax straddles--the closing of positions which produce losses for the first year and the movement of the offsetting gain to subsequent years by rollovers 103_tc_29 glass v commissioner supra the merit trades again show consistent patterns of such rollovers with realized losses being taken in the first year and unrealized gains being rolled over so that they will not be taxed until the next year or even later years mr keeler's trading in the merit t-bill program produced the following deferrals and rollovers date realized loss dollar_figure date unrealized_gain big_number date realized gain big_number trading in his stock forwards account showed a similar pattern rolling gains from and into taxable status in date realized loss dollar_figure date unrealized_gain big_number date realized gain big_number date realized loss big_number date unrealized_gain big_number date realized gain -q- date realized loss big_number date unrealized_gain big_number date realized gain big_number dr richartz's t-bill activity showed the following patterns -- - date realized ordinary_loss dollar_figure date unrealized_gain big_number date realized capital_gain big_number november date realized loss big_number date unrealized_gain -q- date realized gain big_number peng partners indicated the same open-switch-close patterns which are indicative of a lack of economic_substance dr richartz's distributive_share of peng partners' t-bill option losses are thus indistinguishable from his personal losses from t-bill option trading the pattern persisted in dr richartz' stock forwards trading date realized loss dollar_figure date unrealized_gain big_number date realized gain big_number as a market maker dr richartz entered into taxable transactions at various times in the last half of and the yearend results were as follows date realized loss dollar_figure date unrealized_gain big_number date realized gain date realized loss big_number date unrealized_gain big_number date realized gain big_number ms rivera's t-bond and t-bill accounts also reflect the pattern of first-year losses and deferral of gains t-bills date realized loss dollar_figure date unrealized_gain big_number date realized gain big_number t-bonds date realized loss big_number date unrealized_gain big_number date realized gain big_number her stock forwards account shows a similar pattern with trades that rolled gains from and into taxable status in date realized loss dollar_figure date unrealized_gain big_number date realized gain big_number date realized loss big_number date unrealized_gain big_number date realized gain date realized gain big_number date unrealized_loss big_number date realized gain big_number the evidence in these cases provides less detail concerning leema's trading than is available for the individual petitioners leema and merit had taxable years ending on june the available evidence shows losses and gains incurred through leema's subsidiary merit as follows t---bonds date realized loss dollar_figure date unrealized_gain -q- date realized gain big_number t-bills date realized loss big_number date unrealized_gain big_number date realized gain big_number information regarding merit's stock forwards trading is sketchy its tax returns reveal t-bill option trading income of dollar_figure but stock forwards cancellation fee deductions of dollar_figure petitioners urge that their intentionally realized first-year losses on their spreads were merely part of investment programs that extended over several years their evidence however falls far short of demonstrating that these losses were necessary or helpful in profiting from difference gains glass v commissioner t c pincite the actual trading records set forth above show that petitioners held their initial positions for a relatively short time before taking substantial losses moreover the amount of losses taken was generally close to the amount of the next year's gains these factors indicate that actual economic gains from changes in the spread positions were not significant and in any event were overshadowed by the tax losses that could be generated two other factors which reflect lack of economic_substance are a correlation of losses to tax needs coupled with a generalized indifference to or absence of economic profits 89_tc_849 mr keeler's tax returns indicate that his merit losses expressed as a percentage of his income before deduction of the losses equaled percent of his adjusted_gross_income in the first year at issue and percent of his adjusted_gross_income for the second year in the third year his merit losses were minimal but the merit program enabled him to defer taxation on income of approximately dollar_figure million it was not until the fourth year that he reported the substantial deferred income from the merit transactions in the meantime his indifference to and lack of economic profits was marked he persisted in the merit programs despite consistent economic trading losses which totaled dollar_figure dr richartz's tax returns indicate that his merit losses again expressed as a percentage of income equaled percent of his -- - adjusted_gross_income in percent of his adjusted_gross_income in percent of his adjusted_gross_income in and percent of his taxable_income in the percentage of merit losses dropped to percent of taxable_income during his overall profit on t-bill options and stock forwards after years was dollar_figure during the years in issue ms rivera's merit losses as a percentage of income equaled percent of her taxable_income in percent of her adjusted_gross_income in and percent of her taxable_income in merit losses equaled percent of taxable_income during her overall profit on t-bill and t-bond options and stock forwards during the years at issue was dollar_figure leema's patterns do not lend themselves to this analysis because of its use of a subsidiary to engage in trading nevertheless merit's trades demonstrate multimillion-dollar losses which assisted handsomely in eliminating much of the other corporate income in leema's consolidated_returns the trading at issue is plainly tax motivated fach of petitioners' trades reveals consistent first-year losses all petitioners deliberately incurred these losses either to generate tax deductions or to create losses that would offset other gains the taxable transactions that occur in the first year or first at times petitioners gave effect to their merit losses by deducting them instead of by making adjustments to gross_income in such cases comparison to taxable_income reveals the tax effect of those losses years are overwhelmingly trades that yield losses not income moreover the trading pattern shows consistent retention of unrealized gains to be carried into the next taxable_year or years petitioners claim that their trades were motivated by profit potential any_tax losses were incurred to take advantage of yearend opportunities we do not accept this characterization petitioners have presented voluminous expert testimony computerized charts and printouts of past trading in support of their claims that the merit trading was profit motivated the pervasive flaw in these presentations is that they are taken out of the context of the total merit trading for example petitioners state that mr keeler's account increased in value during date september date april june august september and october the context of mr keeler's trades in those years shows however that the account decreased in value during the other unlisted months of that 2-year period the gain in date represented the reaping of rollover gains from the prior year's trades but these gains were approximately dollar_figure less than the prior month's and previous taxable year's losses the gains from the other listed months do not reflect any trading activity they show only modest market fluctuations that resulted from application of mr auerbach's algorithms used to create prices for the merit markets petitioners next contend that of his ie mr keeler's combination spreads from opening to closing more than percent were profitable we are more impressed with the converse that is that some percent of his spreads lost money petitioners next add at the end of some of his closing transactions caused him to realize gains totaling dollar_figure the record reveals that at the end of mr keeler's other closing transactions caused him to realize overall net losses of dollar_figure we have examined petitioners’ many diagrams depicting each investor's range of profit possibilities in the merit markets they may well be individually accurate indeed the realization of token profits in straddle transactions----where a loss in one leg is offset by a gain in the other--is not unexpected it is a given that the straddle programs had the potential of generating a profit petitioners' demonstration however overlooks the fact that the straddle programs were more efficient at generating skewed tax deductions here the patrons of the merit markets utilized them to generate tax deductions not to earn economic profits in rejecting similar contentions the court_of_appeals for the third circuit explained the governing principle as follows the potential for a profit existed but the taxpayers avoided making a profit by intentionally realizing losses in the first year which were not necessary or helpful in profiting from difference gains in petitioners’ commodity_straddle transactions glass v commissioner t c pincite lerman v commissioner f 2d pincite nor are we convinced by petitioners' arguments that the merit trades were not characterized by uniform results petitioners urge that instead of uniform results some investors made money some broke even and some lost hundreds of thousands of dollars however when uniformity of results was needed--as in first-year losses for tax purposes----the trades produced uniformity of the t-bill accounts were owned by merit of the other only made a first-year profit--in the amount of dollar_figure moreover three of the four merit accounts lost money as well in the t-bond markets all investors incurred first-year losses in the stock forwards market all investors incurred first-year losses in all the programs economic losses far outweighed the modest economic gains in fact only two of the non-merit investors showed any profits as a result of their overall stock forwards trading c other factors in the merit markets a number of other factors contribute to our conclusion that the merit programs lacked economic_substance merit set the prices and controlled these markets trading only with a small circle of savvy trading advisers or sophisticated customers see 89_tc_849 these individuals were able to keep up with the merit program by using computer linkups merit employees provided computerized information sufficient to guide tax- motivated trades the computer programs informed the advisers and their clients of current losses and unrealized gains that could be generated by any trade we have evaluated petitioners' demonstration that a number of trades were executed for short-term_capital_gains instead of for investor hindshaw showed an overall trading gain of dollar_figure account no but deferred the tax on dollar_figure in unrealized gains through into similarly investor rpv showed an overall profit of dollar_figure account no it deferred approximately dollar_figure from into generally more favorable long-term_capital_gains such trading they claim demonstrates that economic profits and not tax savings were the object of the trades again petitioners have presented evidence of such trades without explaining their context----including the extent to which the short-term_capital_gains they incurred were offset by similarly artificial short-term_capital_losses petitioners also contend that it is simply not the case that merit's trading was characterized by uniform patterns glossing over undeniable lockstep patterns of the early merit markets petitioners urged that merit trading became more and more idiosyncratic they indicate that the percentage of open-switch- close trades varied among the various accounts petitioners' argument obscures the fact that when merit trades needed to be uniform for tax purposes they were uniform the investors in each of the merit programs uniformly incurred losses in their first years of trading they then deferred taxable gains into subsequent years after posting first-year losses they could afford to be more idiosyncratic in their trading some investors--such as petitioners keeler and richartz in 1983--having begun a series of tax deferrals chose to engage in very little activity such inactivity does not require a finding that the trades were economically substantial in fact during petitioners keeler and richartz while generating little in terms of economic results were deferring the reporting of millions of dollars of taxable we have noted the single minor exception supra p and note -- - income into petitioners' actual trading patterns may indeed have become more idiosyncratic but the trades still represented substantial tax_avoidance another indication of a lack of economic_substance is the fact that the prices of the items traded on the merit markets were not set by market forces instead the prices were set by merit itself according to formulas derived by its employees as was the case in freytag v commissioner supra the parties have expended a great deal of time energy and resources in arguing the theoretical viability of merit's pricing structure for options and forwards those considerations are largely irrelevant the loss legs of tax_straddles presented the opportunity for large tax losses at the end of a taxable_year economically these are not losses at all because they are balanced by the offsetting but unrealized for tax purposes gain legs thus alleged negotiations between merit and its customers as to the prices of the legs are not particularly significant because the prices offset each other we explained that point in 78_tc_350 neither were petitioners’ prices the product of an economically adversarial or tax-consequence adversarial process while the relative prices of straddle legs are of great economic consequence to a straddle trader the absolute prices have little or no economic significance the buyer or seller of a straddle suffers no economic benefit or detriment by agreeing to leg prices above the market or below the market to the extent that one leg is economically deprived of its true value by such pricing the other leg's value is equally enhanced fn ref omitted moreover the historic stock prices rates and continued -- - we thus decline petitioners' invitation to give effect to alleged negotiations that compared to the manifest tax advantages mattered very little to the parties petitioners' reply brief sets forth a detailed example of the effect of negotiations on the pricing of t-bills in trade no it focuses upon a combination spread between petitioner keeler and another investor in that spread the formula strike prices per t-bill were dollar_figure and dollar_figure for the respective legs petitioners urge that negotiated changes produced actual prices of dollar_figure and dollar_figure respectively they demonstrate that if the market moved to a price of dollar_figure the negotiations would produce an 18-cent change in the price of a t- bill option spread we accept that negotiations for strike prices could in theory produce an economic_effect petitioner's example however fails to demonstrate that from an objective standpoint the transaction was likely to produce economic benefits aside from a tax deduction see 909_f2d_1360 9th cir the trading in account no began on date it ended on date during the days of its existence recorded trades took place on days---the open-switch-close days for petitioner keeler the results were as follows continued dividend data that merit used to compute its formula prices are unavailable thus the validity of the prices actually charged-- to the extent it is relevant---cannot be verified -- - first-year gain deferred overall heconomic economic cost as tax loss to second year cost percent of tax loss dollar_figure dollar_figure dollar_figure the above transactions reflect the actual economic_substance of petitioner keeler's investments in merit's t-bill options they demonstrate that tax deferrals were the object of the trades and that there were no economic profits the actual economic costs were minimal when compared with the tax deferrals in reality the economic losses represent a cost of obtaining tax benefits a more extensive examination of trade no underscores this point five investors other than merit itself engaged in trade no three of them including petitioner keeler incurred economic losses but the other two can show that their trades in trade no produced modest profits of approximately dollar_figure each--- at least before commissions and forgone_interest on margin accounts are taken into account in the context of this single trade these modest profits might be some evidence of economic_substance petitioners have made such arguments pointing out occasional positive changes in investors' merit accounts these arguments however do not hold up when they are considered in the context of the ainvestors' total t-bill trading with the exception of petitioner keeler four other non-merit investors engaged in t-bill trading sequences in addition to trade no when all five investors' overall trading in the t-bill market is considered the pattern of consistent yearend tax deferrals and overall economic profits becomes obvious - -- first-year overall economic loss as percent trader deferral etfect of deferral timmons dollar_figure dollar_figure walker big_number big_number dollar_figure rapien big_number big_number dollar_figure origlia big_number big_number dollar_figure keeler big_number big_number ultimately the record does not reveal any basis to conclude that the assertedly negotiated trades in issue were likely to produce economic benefits aside from a tax deduction petitioners' citation of isolated instances of profitable transactions does not affect this conclusion to the contrary we have consistently held that the fact that the entire transaction produces a nominal net gain will not impute substance into an otherwise sham_transaction krumhorn v commissioner t c pincite the merit program like other tax_straddles turned its back on the possibility of any meaningful profits because its function was the generation of early losses and the postponement of any gain we also take note of merit's practice of charging bid ask only on the opening transaction it may be questioned why the operators of a market would levy a charge only on the first use of its resources and thereafter permit its traders to operate free of charge here the first trade was in fact only the first link in a prearranged chain of transactions that is why a fee was charged only at the outset similarly merit's consistent practice of retaining its clients' margin deposits in amounts larger than required--and for periods longer than trading took place--suggests that the deposits served a purpose other than guaranteeing the investors good_faith merit kept the interest generated by these deposits during a time when interest rates were relatively high merit insiders however such as dr richartz and ms rivera were allowed to keep the interest on their own deposits this practice suggests that the margins were used as a source of interest_income for merit and its insiders and not as a basis for maintaining a valid market additionally there were no deliveries of the underlying commodity in merit's history of trading options in t-bills and t- bond options and only two deliveries pursuant to forward contracts in corporate stock this suggests that merit was not dealing in valid trades but rather only in made-up positions that could be balanced as merit or the investment advisers desired in order to generate tax deductions or offsets petitioners argue that deliveries of the underlying commodities are the exception to the rule in commodity transactions and they point out that contemporary derivative markets have no delivery of the underlying asset at all we understand that even on valid markets most options contracts are offset and do not result in delivery of the underlying commodities the fact remains however that evidence of a meaningful number of deliveries of the items sold on the merit markets would have supported a finding that the markets possessed economic validity merit has made no such showing its evidence of two deliveries of stock one of which was later undone does not dissuade us from the belief that the thousands of other merit transactions took place with no concern for delivery or even the -- - existence of the underlying commodities merit was playing a football game without the football see 88_tc_860 petitioners’ counsel have ably compartmentalized the elements of respondent's criticisms of the merit program and then gone to work on each singly but in the end we must bring all these elements together treating the facts as a bundle we cannot escape the conclusion that the merit markets lacked economic_substance although the form appeared as markets for particular financial instruments the substance was the creation of straddles to generate loss deductions without corresponding economic losses from an objective standpoint the straddles were unlikely to produce economic benefits aside from tax deductions in short the merit trades lacked economic_substance and cannot support the losses claimed see 909_f2d_1360 9th cir issue primary profit objective our holding as to economic_substance may obviate the need to discuss at length the question of petitioners' profit motives in petitioners contend that to the extent their deductions are disallowed under the merit programs because of a lack of economic_substance the corresponding income should be removed from taxable_income as well we agree in a sham situation we must give effect neither to the deductions nor to the income generated by the program at issue 94_tc_738 see 82_tc_492 see also 364_f2d_734 2d cir affg 44_tc_284 cf defra sec_108 98_stat_630 as amended by the tax_reform_act_of_1986 tra publaw_99_514 sec d 100_stat_2817 any event we find that their motives were not primarily for profit the laws that permit the deduction of valid straddle losses do so only if such loss is incurred_in_a_trade_or_business or if such loss is incurred in a transaction entered into for profit though not connected with a trade_or_business defra sec_108 see code sec_165 for a taxpayer to be ina trade_or_business the taxpayer's activity must have a primarily for profit_motive 820_f2d_321 9th cir affg per curiam tcmemo_1985_197 763_f2d_1139 10th cir affg tcmemo_1984_152 thus whether a taxpayer is in a trade_or_business or not he or she must have incurred tax straddle losses in an activity engaged in primarily for profit our time focus on a taxpayer's profit_motive is at the time the taxpayer initiated his transactions nevertheless all the circumstances surrounding the taxpayer's transactions including the disposition of the options are material to the question of the taxpayer's intent see fox v commissioner t c pincite we accord greater weight to objective facts than to a taxpayer's self- serving statements characterizing his or her intent see id in this regard it is a fundamental legal maxim that the consequences of one's acts are presumed to be intended id here the merit investors who defend their investments were knowledgeable many were insiders in the merit markets all were aware that spread transactions offered impressive tax savings while minimizing the risk associated with those savings all were aware of the tax-advantaged nature of the assets being sold such as t- bills that would yield ordinary losses and stock forwards which promised ordinary losses with cancellations we believe that such investors would not invest in new and untried ventures in marketing options in treasury obligations or stock forwards unless they would benefit from prompt and sizable tax deductions their arguments about economic possibilities are self-serving and unconvincing the tax returns reflect that they accomplished what they set out to do-- obtain first-year deductions from their spread positions and postpone gains other objective facts including the tax--flavored aspect of the instruments involved their almost immediate disposition for tax losses and the investors' substantial indifference to profits all combine to show that petitioners' primary objective was obtaining tax benefits we therefore conclude that because petitioners lacked a primarily for profit_motive they failed to meet the statutory requirements for deducting the losses at issue ’ we note that none of the individual petitioners have claimed coverage of the per se rule applicable to commodities dealers that is that any loss incurred shall be treated as a loss incurred_in_a_trade_or_business tra sec d citing cases such as 484_f2d_707 7th cir revg and remanding 57_tc_455 petitioner leema argues that as a corporation it need not demonstrate that it was in a trade_or_business or otherwise engaged in an activity primarily for profit our conclusion that the merit trades lacked economic_substance vitiates any claim that petitioners might make under either the per se rule or international trading co e conomic substance is a prereguisite to the application of any code provisions allowing deductions 939_f2d_44 3d cir affg fox v commissioner tcmemo_1988_570 -- - issue sec_6653 additions to tax we must additionally decide whether each petitioner is liable for an addition_to_tax under sec_6653 for each of the years at issue sec_6653 provides that if any part of any underpayment is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances krumhorn v commissioner t c pincite freytag v commissioner t c pincite in this case mr keeler presumably an experienced trader repeatedly invested in untried types of transactions with a small new and inexperienced company he invested in a program whose promoters invented and operated the markets involved and who created the prices for the market's commodities by computer rather than by market principles he has demonstrated no objective basis for believing that the merit programs possessed economic_substance or that he proceeded with a primarily for-profit motive mr keeler nevertheless did not hesitate to claim enormous tax deductions and deferrals mr keeler urges that he studied the ppm's and gave them to his accountants and talked to merit's principals we are not persuaded that these actions suffice to avoid the negligence_penalty reliance upon disinterested expert advice may satisfy the prudent person standard but only when the taxpayer has shown that he provided correct and complete information to an adviser who knows something about the business in which the taxpayer has invested freytag v commissioner f 2d pincite 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 here mr keeler has failed to make that showing similarly dr richartz and his corporation leema are both chargeable with knowledge of how merit operated--not as a valid economic enterprise but rather as one formed and used to obtain immediately large tax deductions and deferrals of highly questionable validity neither dr richartz nor any of merit's principals exhibited any concern about the obvious lack of economic_substance or about the absence of any meaningful profit_motive in selling and operating the merit markets the additions to tax under sec_6653 are properly imposed upon dr richartz and leema ms rivera is also subject_to the sec_6653 additions to tax we have taken into account her circumstances which included a limited familiarity with english and her illness during at least some of the period in issue she apparently placed her trust in dr richartz ms rivera however was also a part-owner of merit and a participant in its activities having appraised the evidence and her testimony we believe that she was aware of its activities and of its tax-benefit orientation she filed tax returns which claimed large but economically unsubstantial tax savings it was not reasonable for her to do so we hold that the imposition of sec_6653 additions is warranted in the case of ms rivera as well issue sec_6621 additional interest sec_6621 formerly sec_6621 provides for an increase in the interest rate where there is a_e substantial_underpayment ie one that exceeds dollar_figure in any taxable_year in which the understatement is attributable to or more tax_motivated_transactions tax-motivated transactions include any straddle as defined in sec_1092 without regard to subsections d and e of sec_1092 sec_6621 a all of the positions in the merit t-bill and t-bond options as well as the stock forwards constitute straddles within the meaning of sec_6621 c a we recognize that sec_1092 ordinarily operates to exempt sec_1092 c from application to positions in corporate stock or to property that is not actively_traded sec_6621 a however provides that sec_1092 does not apply to limit the definition of straddle for purposes of the additional interest penalty accordingly the additional interest imposed by sec_6621 is applicable to all petitioners herein issue sec_6661 substantial_understatement of tax respondent has also determined that petitioners richartz and rivera are subject_to the provisions of sec_6661 because of their trading in the merit stock forwards sec_6661 imposes an addition_to_tax when there is a substantial_understatement_of_income_tax for any taxable_year sec_6661 b a defines understatement as the excess of the amount of tax required to be shown on the return over the amount of tax actually reported on the return the understatement is substantial when the amount of the understatement exceeds the greater of percent of the amount of tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 a there is an exception to this addition_to_tax however if there is substantial_authority for the position taken on the taxpayer's return or when there is adequate_disclosure on the return of the relevant facts affecting the treatment of the item sec_6661 b i and in this case there was neither substantial_authority for petitioners’ positions nor adequate_disclosure as set forth above we have determined that the trading in the merit stock forwards markets lacked economic_substance and was not undertaken primarily for profit any substantial_authority that exists with respect to such trading establishes that petitioners' positions were erroneous the deduction of losses in transactions that lack the requisite profit_motive and economic_substance is not permitted 405_us_93 gregory v helvering u s pincite nor do petitioners' returns adequately disclose the facts surrounding their claims of merit stock forwards losses identification of the controversy here resolved against petitioners can only be made by examining the records of merit's operation and petitioners’ trading pattern that information did not appear on or with petitioners' federal_income_tax returns accordingly the additions to tax under sec_6661 are properly imposed to reflect the fact that additional issues remain to be resolved in docket nos and and to reflect our agreement with petitioners' contention that if the merit program trades are deemed to lack economic_substance so as to deny claimed loss deductions then the corresponding income should be removed from taxable_income see supra note in docket nos and an appropriate order will be issued in docket nos and decisions will be entered under rule
